DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
Claims 1-2, 8-12, 16-18 and 33 are pending for examination.  
Priority
The earliest priority date available for the instant application is 12/09/2016.
Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claim to recite dependency from independent claim 1.
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-2 under 35 U.S.C. 102(a)(2) as being anticipated by Kabadi et al. (WO2017/072590A1), is withdrawn in response to Applicant’s amendment to claim 1 to recite where the ZFN cleaves an albumin gene and the one or more transgenes are integrated into the cleaved albumin gene.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the following grounds:
The Examiner acknowledges in paragraph 14 of the Office Action that Kabadi does not teach wherein the ZFN cleaves an albumin gene and the one or more transgenes are integrated into the cleaved albumin gene. The secondary references fail to shore up these deficiencies. 
The Office argued that Holmes discloses the albumin gene as a safe harbor for integration of a transgene. That teaching and Morrissey, Weissman or Ansell are alleged to render the claims obvious. Applicants respectfully traverse. 
Applicants further argued that: “[A]pplicants' claimed invention is inventive over the cited art. The Office provides no reason why one of skill in the art would combine the cited references with an expectation of success. No reason is provided why one of skill in the art would expect that the claimed LPN containing a zinc finger nuclease that cleaves an albumin gene and one or more transgenes to be into the cleaved albumin gene, would be able to target and edit the albumin gene as now claimed. Thus, the Office has failed to present a prima facie case of obviousness for the amended claims and therefore, the rejection must be removed.”
Contrary to Applicant’s assertions, as previously stated, Holmes et al. provides clear suggestion and motivation for the ordinary skilled artisan to utilize genome editing, comprising the use of an exogenous nuclease, for introducing a transgene into a safe harbor locus, which includes an albumin locus (see Figure 2).  According to Holmes et al. “[T]his nuclease-mediated approach to transgene integration offers the prospect of improved transgene expression, increased safety and expressional durability, as compared to classic integration approaches, since it allows exact transgene positioning for a minimal risk of gene silencing or activation of nearby oncogenes.”  Thus, Holmes et al. describes a variety of benefits for targeting a “safe harbor” location for transgene integration into a genome.  Moreover, Holmes et al. teaches that the nuclease used for integration “[m]ay be a zinc finger nuclease (ZFN), a TALEN, a CRISPR/Cas nuclease system or the like. In certain embodiments, the nuclease comprises a DNA-binding domain (e.g., zinc finger domain, TALE or single guide RNA) that recognizes a target site in a safe harbor gene (e.g., AAVS1, CCR5, Rosa, albumin) .... or an albumin-targeted single guide RNA as shown in Table 3.” (See ¶ 0015).
Additionally, with regard to the delivery of the nuclease and transgene to the cells, Holmes et al. teaches that: “[M]ethods for the introduction of exogenous molecules into cells are known to those of skill in the art and include, but are not limited to, lipid-mediated transfer (i.e. , liposomes, including neutral and cationic lipids), electroporation, direct injection, cell fusion, particle bombardment, calcium phosphate co-precipitation, DEAE-dextran- mediated transfer and viral vector-mediated transfer.” (See ¶ [0086]). Therefore, there is clear suggestion and motivation for the skilled artisan to utilize a lipid mediated transfer system for delivering the nuclease and a transgene to a cell.  
Therefore, it would have been obvious to use the lipid nanoparticle nucleic acid delivery system of Kabadi et al. to deliver nuclease and nucleic acid to cells, because Holmes et al. specifically teaches the use of a lipid mediated transfer for this purpose.  
Moreover, contrary to Applicant’s assertions, “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case.” See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc).
In the instant case, Applicants have presented arguments to address the rejections of record.  However, “[a]rguments of counsel cannot take the place of factually supported objective evidence.” See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-12, 16-18 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabadi et al. (WO2017/072590A1) in view of Holmes et al. (WO2017/091512A1), Morrissey et al. (WO2017/173054A1), Weissman et al. (US 2018/0303925A1) or Ansell et al. (WO 2017/075531 A1).
Regarding claims 1-2, Kabadi et al. disclose lipid nanoparticles comprising mRNA encoding a Cas9 nuclease in combination with an AAV vector comprising a donor template (comprising at least a portion of a wild-type gene) and gRNA.  See the following and paragraphs [0022-0025]: 

    PNG
    media_image1.png
    145
    478
    media_image1.png
    Greyscale


As stated above, Kabadi et al. disclose lipid nanoparticles comprising mRNA encoding a Cas9 nuclease in combination with an AAV vector comprising a donor template (comprising at least a portion of a wild-type gene) and gRNA.
Regarding claim 8, Kabadi et al. does not teach wherein the zinc finger nucleases cleave an albumin gene and the one or more transgenes are integrated into the cleaved albumin gene.  Holmes et al. (WO2017/091512A1) teach integration of transgenes into the albumin locus of cells using a non-naturally occurring nuclease, the albumin gene provides a safe harbor locus for the production of a transgene product, see paragraphs [0015-0016], see page 6, lines 4-6.4
Regarding claims 9, Kabadi et al. and Holmes et al. do not describe the cationic lipid molecules, or pegylated lipids recited in the instant claims.
Morrissey et al. describe the use lipid nanoparticles for delivering nucleic acid (specifically CRSPR/Cas components) into cells.  Morrissey et al. describe the use of lipid nanoparticles to encapsulate nucleic acid encoding nucleases, and further comprising a helper lipid, neutral lipid, and a stealth lipid (see page 130).  Morrissey et al. also describe cells modified by the use of LNPs comprising nucleic acid encoding nucleases, see Example 12, and page 98.  
In one embodiment, Morrissey et al. describes zinc finger nucleases for use in gene editing technology, see the following ¶. 
[0004] “[A] number of components and compositions for editing genes in cells in vivo now exist, providing tremendous potential for treating genetic, viral, bacterial, autoimmune, cancer, aging-related, and inflammatory diseases. Several of these editing technologies take advantage of cellular mechanisms for repairing double-stranded breaks ("DSB") created by enzymes such as meganucleases, clustered regularly interspaced short palindromic repeats (CRISPR) associated ("Cas") nucleases, zinc finger nucleases ("ZFN"), and transcription activator-like effector nucleases ("TALEN").”
Morrissey et al. provide clear suggestion and motivation for the ordinary skilled artisan to utilize one of several editing techniques known in the art for treating genetic, viral, bacterial, autoimmune, cancer, aging-related, and inflammatory diseases, including taking advantage of the cellular mechanisms for repairing double stranded breaks creased by enzymes such as Cas nucleases, and zinc finger nucleases, among others.  
Morrissey et al. describe the use of lipid nanoparticles to encapsulate nucleic acid encoding nucleases, and further comprising a helper lipid, neutral lipid, and a stealth lipid (see page 130).  Morrissey et al. also describe cells modified by the use of LNPs comprising nucleic acid encoding nucleases, see Example 12, and page 98.  
Thus, absent evidence associated with the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have used LNPs of Morrissey et al. to deliver the expression vectors encoding a zinc finger nucleic acid of Rebar et al. into to cells.   One of ordinary skill in the art would have been motivated to make this modification since the prior art describes the effectiveness of LNPs to deliver nucleic encoding a nuclease into cells, see Morrissey et al. 
Kabadi et al., Holmes and Morrissey et al. do not describe the extensive list of LNPs encompassed by claims 10-12.  
Weissman et al. at pages 82-85 describe lipid nanoparticles of formulas I-Iva, which correspond to LNPs of formulas I-V as recited in the instant claims. 
Ansell et al. disclose compositions comprising lipid nanoparticles of formulas I-V of the present invention, and further wherein the compositions comprise nucleic acid, wherein said compositions are delivered into cells. 
Absent evidence to the contrary it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to combine the cited references in the design of the instantly claimed invention, specifically claims 1-2, 4-6, 8-12, 16-18 and 33.  The ordinary skilled artisan would have been motivated to include the LNPs of Weissman et al. and/or Ansell et al. to deliver the expression vectors encoding a zinc finger nuclease as described in Kabadi et al. and Holmes since Morrissey et al. clearly teach that LNPs are effective in delivering nucleic acid encoding nucleases. 
Absent evidence to the contrary, since the general conditions of the claimed invention are disclosed in the prior art, the differences between the claimed invention and the prior art represent a simple matter of design choice since the reference does not appear to provide any restrictions regarding the class of nucleic acid encompassed by the disclosed LNPs, and there appears to be a vast number of nucleic acid encoding nucleases described in the prior art.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 “wherein administration...results in targeted integration of the transgene into the genome of a cell.”  There is lack of antecedent basis for this limitation in claim 1.  Claim 1 recites “wherein the one or more transgenes are integrated into the cleaved albumin gene.”  However, claim 8 recites where “the transgene,” not “one or more transgenes.”  Additionally, claim 8 recites wherein the transgene is integrated into the “genome,” however claim 1 recites that the one or more transgenes are integrated into the cleaved albumin gene.”  
Claim 9 recites “wherein the lipid nanoparticles comprise...”  This phrase lacks antecedent basis in claim 1, because claim 1 provides support for a single lipid nanoparticle, i.e. “(i) a lipid nanoparticle...”
Claim 17 recites “a cell descended from the cell of claim 16.”  The metes and bounds of the term “descended from” as used in this context is indefinite.  It is unclear if the cell of claim 16 has undergone cell division, and wherein the invention of claim 17 comprises the pharmaceutical composition of claim 1.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1633